Citation Nr: 1535507	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  15-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from December 1951 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he broke his left ankle in service in 1953.  He has related that the injury resulted in him being "laid up" for over 8 weeks.  The service records associated with the claims file do not reveal any history of a broken ankle, and separation examination was clinically normal with respect to the lower extremities.  See December 1953 Report of Medical examination.  

The claim must be remanded to attempt to obtain any possibly outstanding service records.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  There is no indication of any negative response suggesting that these records do not exist, or that they are not in the possession of a Federal agency.  Accordingly, further efforts to obtain these records must be undertaken.

The Veteran has also reported a history of treatment following service at the Holyoke Soldiers' Home, which is a Massachusetts facility.  The AOJ attempted to obtain records from this facility, but there is no indication of any negative response from this provider or that any follow-up request was made.  VA must make reasonable efforts to obtain records not in the custody of a Federal department or agency.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request, unless a follow-up request would be futile.  38 C.F.R. § 3.159(c)(1) (2015).  Upon remand, development should be undertaken to attempt to obtain these records, with any necessary assistance from the Veteran.  

Lastly, the Veteran should be afforded a VA examination.  Notwithstanding the absence of any clinical documentation regarding the left ankle in service, the Veteran is competent to relate his observations of injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  He has indicated a history of symptoms in the left ankle in and since service.  See e.g. December 2012 VA progress note.  VA records document an assessment of tenosynovitis of the left ankle, as well as a history of an old sprain.  Under these circumstances, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any outstanding service treatment records from appropriate sources related to the Veteran's claimed left ankle fracture in 1953.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Forward the Veteran a VA Form 21-4142 for his execution and inform him of the necessity of executing this release and the consequences of failing to cooperate with VA's reasonable efforts to obtain medical records from Holyoke Soldiers' Home.  If the Veteran returns the release, attempt to obtain these records.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination for the purpose of ascertaining the presence, nature and likely etiology of any diagnosed disability of the left ankle.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of left ankle is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



